Title: Nicolas G. Dufief to Thomas Jefferson, 26 November 1813
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur, À Philadelphie le 26 Novembre 1813
          J’ai l’honneur de vous adresser par le Courrier d’Aujourd’hui un petit paquet contenant “le traite élementaire de la Morale & du Bonheur.” S’il arrivait que ce ne fut l’ouvrage que vous attendez, je vous prie d’avoir la bonté de me le renvoyer. Aussitôt que l’ “American brewer & Malster” paraîtra je m’empresserai de vous le faire parvi parvenir.
          Acceptez les assurances de mon profond respect & de mon parfait devouementN. G. Dufief
         
          Editors’ Translation
          
            Sir, Philadelphia 26 November 1813
            By today’s mail I have the honor of sending you a small package containing the “Traité élémentaire de Morale et du Bonheur.” If it is not the book you are expecting, please be so kind as to return it to me. As soon as the “American brewer & Malster” is published, I will hasten to have it sent to you.
            Accept the assurances of my profound respect and my perfect devotionN. G. Dufief
          
        